Citation Nr: 1519401	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure during service and/or as secondary to service-connected lumbar spine, dorsal spine, and/or diabetes mellitus disabilities.

2.  Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to June 1967, and July 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for peripheral neuropathy and awarded service connection for a sleep disorder and assigned a 10 percent evaluation for that disability, effective February 4, 2010-the date on which his claim of service connection for posttraumatic stress disorder (PTSD) was received.  The Veteran timely appealed the above issues, as well as the claim of service connection for PTSD.

During the appeal, service connection for PTSD was awarded in a February 2013 rating decision, at which time the AOJ noted that the Veteran's previously-rated sleep disorder was now an acquired psychiatric condition to include PTSD and a nightmare disorder; the AOJ assigned a 50 percent evaluation for that disability, effective February 4, 2010.  The Board has recharacterized the issue on appeal in order to comport with this award of benefits.

The Veteran initially requested a Board hearing before a Veterans Law Judge in a September 2010 substantive appeal, VA Form 9; however, in his most recent VA Form 9 received in April 2013 in connection with his increased rating claim for his psychiatric disorder, the Veteran indicated that he did not wish to have a hearing before the Board.  The Board has therefore construed the Veteran's request for a Board hearing to be withdrawn without prejudice; the Board will proceed to adjudication of the claims on appeal in light of the evidence of record at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's last VA psychiatric examination was in December 2012, which is a little more than 2 years old at this time.  However, the Veteran's representative has argued that examination is "stale," in its April 2015 informal hearing presentation, and requested that a remand for a new VA examination in order to ascertain the current severity of that disability.  The Board agrees that a remand is necessary.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the Veteran's peripheral neuropathy claim, he has averred that his peripheral neuropathy is a result of his conceded herbicide exposure in the Republic of Vietnam.  The Board observes that the Veteran has already been service connected for lumbar spine, dorsal spine, and diabetes mellitus disabilities, of which peripheral neuropathy are potential complications/associated neurological disabilities thereof.  The Veteran has not undergone any VA examination with respect to his claimed peripheral neuropathy since filing his claim in November 2009.  

Accordingly, the Board finds that a remand is necessary at this time in order to afford the Veteran a VA examination of his claimed peripheral neuropathy disorders and to obtain the appropriate etiological medical opinions, as necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Phoenix VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and peripheral neuropathy disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disorder and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and major depressive disorder, and provide a Global Assessment of Functioning (GAF) score.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  


4.  Schedule the Veteran for a VA peripheral nerve examination of his bilateral upper and lower extremities in order to determine whether any neurological disability is related to service or to his already service-connected lumbar spine, dorsal spine, and/or diabetes mellitus disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including myelograms, should be conducted.

After review of the claims file and examination of the Veteran, the examiner should identify all neurological disorders affecting the upper and lower extremities, including peripheral neuropathy and/or radiculopathy.  If no neurological disorder/peripheral neuropathy is found, such should be explicitly noted in the examination report.

If the examiner finds any neurological disorder affecting the upper and/or lower extremities, then, the examiner should opine as to whether any such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the Veteran's conceded exposure to herbicides during military service.  

The examiner should address the Veteran's statements from 1967 through 1972 with respect to having numbness and tingling in his extremities.  

If the examiner does not find that any neurological disorder of the upper and/or lower extremities is related to his military service on a direct basis, the examiner should opine whether any such neurological disorder is (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine, dorsal spine, and/or diabetes mellitus disabilities.  

In so discussing the above opinions, the examiner should additionally address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service/onset.  The examiner should additionally address the Veteran's VA spinal and diabetes examinations, his VA treatment records, and any relevant private treatment records, as well as any other pertinent evidence in the claims file, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral peripheral neuropathy of the upper and lower extremities and increased evaluation for his psychiatric disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




